DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0323863 A1, hereinafter Park) in view of Golsch et al. (US 2018/0099643 A1, hereinafter Golsch).

Regarding claim 1:
Park teaches a wireless communication device (see, Park: Fig. 5 and Fig. 17, Electronic Device 200), comprising: a first radio configured to perform communications according to a first radio access technology (RAT) (see, Park: Fig. 5, WiGig Module 528); a second radio configured to perform communications according to a second RAT (see, Park: Fig. 5, BT Module 525); at least one processor communicatively coupled to the first radio and the second radio (see, Park: Fig. 5, Application Processor (AP) 510), the at least one processor configured to cause the wireless communication device to: 
receive, via the first radio, a first packet, having a first configuration (see, Park: Fig. 20B and para. [0443] teach wherein the first electronic device 100 (i.e., a source device) transmits a null data packet as the request range packet (i.e., a first packet, having a first configuration) to the second electronic device 200 (i.e., the wireless communication device), thereby the second electronic device 200 receives via WiGig (i.e., UWB) a NDP request range packet.); 
determine that a received signal quality of the first packet meets a predetermined threshold (see, Park: para. [0154] teaches wherein the second electronic device 200 determines whether the first electronic device 100 is located within a distance corresponding to the signal threshold value included in the scanning signal 601 (i.e., the first packet).).
Park does not explicitly teaches wherein in response to the determining, transmit, via the second radio, an indication that the wireless communication 
In the same field of endeavor, Golsch teaches wherein in response to the determining, transmit, via the second radio, an indication that the wireless communication device is within normal communication range of a source device according to the first RAT (see, Golsch: para. [0198] teaches wherein when a portable device 210 (i.e., the wireless communication device) is within the normal communication range of the UWB system (i.e., the first RAT), the portable device 210 sends a BLE communication (i.e., the second RAT) message (i.e., an indication) to the secondary device (e.g., vehicle system; i.e., a source device) in order to arm the UWB system (i.e., the first RAT).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the teachings of Golsch in order to trigger the system (i.e., the source device) into changing the bit rate/symbol rate on IR UWB to change from long range to short range and to enable ranging system once the portable device (i.e., the wireless communication device) is computed to be likely in a zone where a function is necessary (see, Golsch: para. [0198]). 
Park further teaches wherein the wireless communication device to: receive, via the first radio, a second packet, responsive to the indication that the wireless communication device is within normal communication range of the source device, the second packet having a second configuration, different from the first configuration (see, Park: Figs. 20A and 20B and para. [0442] teaches wherein a distance measurement operation is started. The first electronic device 100 as the initiator transmits a request range packet to the second electronic device 200 in operation SS110. This corresponds to a case where the first electronic device 100 uses a packet having data without using a null data packet as the request packet (i.e. a second packet, having a second configuration, different from the first configuration).). 
wherein a packet preamble configured according to the second configuration has a lower power level than a preamble configured according to the first configuration (see, Park: para. [0468] teaches wherein the first wireless device 100 (i.e., the source device) may perform a handover and signal power adjusting operation based on the estimated location of the second electronic device 200 (i.e., the wireless communication device), that is, the shorter the distance, the lower the power level. Because the second packet, having a second configuration, is used when the wireless communication device is within normal communication range of the source device, it is obvious to one of ordinary skill in the art that the packet preamble configured according to the second configuration has a lower power level than a packet preamble configured according to the first configuration which is used when the wireless communication device is outside normal communication range of the source device.)

Regarding claim 2:
Park in view of Golsch teaches all limitations in claim 1.
Park further teaches wherein the second packet is a ranging packet, wherein the at least one processor is further configured to cause the wireless communication device to: transmit a ranging response message in response to the second packet (see, Park: para. [0401-0402] teach wherein the transceiver 220 of the second electronic device 200 (i.e., the wireless communication device) receives the request signal (i.e., request range packet) from the first electronic device 100 (i.e., the source device) and transmits the response signal (i.e., response range packet; a ranging response message) to the first electronic device in response to the request range packet (i.e., a ranging packet) in order to estimate the location of the second device such as the distance and direction.). 

Regarding claim 3: 
	As discussed above, Park in view of Golsch teaches all limitations in claim 1.
	Park further teaches wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the first radio, a third packet, prior to receiving the first packet, the third packet having the first configuration (see, Park: para. [0421-0423] teaches wherein the second electronic device (i.e., the wireless communication device) receives a request signal (i.e., ranging packet with a null data packet (see, Fig. 21C), that is, a third packet having the first configuration); and in response to receiving the third packet, provide an output indicating an estimated location of the source device, the output indicating at least one of an estimated direction or an estimated distance from the wireless communication device to the source device (see, Park: para. [0423] teaches wherein in response to receiving a request packet, the second electronic device transmits a response range packet to the first wireless device 100 (i.e., the source device). Fig. 16 and para. [0463-0464] teach wherein the location of the second electronic device including the direction (i.e., angle) and the distance are estimated between the first wireless device and the second wireless device).

Regarding claim 4:
As discussed above, Park in view of Golsch teaches all limitations in claim 3.
Park further teaches wherein the at least one processor is further configured to cause the wireless communication device to: determine an angle of arrival of the third packet, wherein the estimated direction indicated by the output is based on the determined angle of arrival (see, Park: para. [0354-0356] teaches wherein the second electronic device (i.e., the wireless communication device) calculates the distance D and direction (angle) [Symbol font/0x71] between the first electronic device (i.e., the source device) and the second electronic device, and the information on the distance D and direction [Symbol font/0x71] measured by the second electronic device is fed back to the first electronic device. Though Park uses voice signals in this particular embodiment as the ranging packets, it is obvious to one of ordinary skill in the art to apply the same method using the NDP ranging packet (i.e., the third packet) instead, as discussed in claim 1, to calculate the distance and the angle of arrival (AOA). See, also, Park: para. [0400-0402, 0421-0423]).

Regarding claim 5:
As discussed above, Park in view of Golsch teaches all limitations in claim 3.
	Park further teaches wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the first radio, a plurality of packets having the first configuration; and provide an updated output indicating an estimated location of the source device, in response to each packet of the plurality of packets (see, Park: para. [0340] teaches wherein the operation of calculating the variance in the distances between the first electronic device 100 (i.e., the source device) and the second electronic device 200 (i.e., the wireless communication device) may be repeatedly performed. Though Park uses voice signals in this particular embodiment as the ranging packets, it is obvious to one of ordinary skill in the art to apply the same method using the NDP ranging packet instead, as discussed in claim 1, to calculate the variance in the distance and the angle of arrival (AOA) between the two devices. Para. [0400, 0421-0423] teaches wherein the second electronic device 200 estimates the location (i.e., distance and direction) of the first electronic device 100 and vice versa using null data packets (i.e., the request range packets, having the first configuration).).

Regarding claim 9:
	Claim 9 is directed towards a method that follows the same steps described in claim 1. As such, claim 9 is rejected under similar rationale to claim 1.

Regarding claim 10:
	Claim 10 is directed towards a method that follows the same steps described in claim 2. As such, claim 10 is rejected under similar rationale to claim 2.

Regarding claim 11:
	Claim 11 is directed towards a method that follows the same steps described in claim 3. As such, claim 11 is rejected under similar rationale to claim 3.

Regarding claim 12: 
	Claim 12 is directed towards a method that follows the same steps described in claim 4. As such, claim 12 is rejected under similar rationale to claim 4.

Regarding claim 13:
	Claim 13 is directed towards a method that follows the same steps described in claim 5. As such, claim 13 is rejected under similar rationale to claim 5.

Regarding claim 17:
	Park teaches a wireless communication device (see, Park: Fig. 5 and Fig. 17, Electronic Device 100) comprising: a first radio configured to perform communications according to a first radio access technology (RAT) (see, Park: Fig. 5, WiGig Module 528); a second radio configured to perform communications according to a second RAT (see, Park: Fig. 5, BT Module 525); at least one processor (see, Park: Fig. 5, Application Processor (AP) 510) communicatively coupled to the first radio and the second radio, the at least one processor configured to cause the wireless communication device to: perform the steps described in claims 1-3, from the perspective of an initiator (see, Park: Fig. 17).  As such, claim 17 is rejected under similar rationale to claims 1-3.

Regarding claim 18:
	As discussed above, Park in view of Golsch teaches all limitations in claim 17.
Park further teaches wherein the second configuration includes a data payload portion (see, Park: para. [0442] teaches wherein the request range packet is a packet having data payload portion without using a null data packet (i.e. the second configuration), wherein the first configuration omits the data payload portion (see, Park: Fig. 21C and para. [0437-0439] teach wherein the request range packet is a null data packet (NDP) (i.e., the first configuration) without the data payload portion).

Regarding claim 19:
	As discussed above, Park in view of Golsch teaches all limitations in claim 17.
	Park further teaches wherein the second energy level is lower than the first energy level as a result of at least one of: the first preamble having higher instantaneous transmit power than the second preamble (see, Park: para. [0468] teaches wherein the first wireless device 100 (i.e., the source device) may perform a handover and signal power adjusting operation based on the estimated location of the second electronic device 200 (i.e., the wireless communication device), that is, the shorter the distance, the lower the power level. Because the second packet, having a second preamble, is used when the wireless communication device is within normal communication range of the source device, it is obvious to one of ordinary skill in the art that the packet preamble configured according to the second configuration has a lower power level than a packet preamble configured according to the first configuration which is used when the wireless communication device is outside normal communication range of the source device.); or the first preamble having a longer time duration than the second preamble.

Regarding claim 20:
	As discussed above, Park in view of Golsch teaches all limitations in claim 17.
Park in view of Golsch teaches wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the second radio, an indication that the target device is outside normal communication range of the first RAT, wherein transmitting the first packet having the first configuration is in response to receiving the indication.
Park in view of Golsch teaches wherein the second electronic device 200 (i.e., the target device) determines whether the first electronic device (i.e., the wireless communication device) is located within a distance corresponding to the signal threshold value included in the scanning signal 601 (i.e., the first packet) (see, Park: para. [0154]), transmits an indication that the second electronic device 200 is within the normal communication of the UWB system (i.e., the first RAT) via the BLE communication (i.e., the second RAT) (see, Golsch: para. [0198]) and receives a normal request range packet with data payload (i.e., a second packet) in response transmitting the indication as discussed in claim 1.
Park in view of Golsch in order to transmit an indication that the second electronic device 200 is outside the normal communication of the UWB system (i.e., the first RAT) via the BLE communication (i.e., the second RAT) which is an obvious reverse process of the steps discussed above. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Golsch further in view of McLaughlin et al. (US 2015/0016488 A1, hereinafter McLaughlin).

Regarding claim 6:
	As discussed above, Park in view of Golsch teaches all limitations in claim 1.
Park in view of Golsch does not explicitly teach wherein the first configuration comprises at least a preamble of a packet being encoded with a spreading code.
In the same field of endeavor, McLaughlin teaches wherein the first configuration comprises at least a preamble of a packet being encoded with a spreading code (see, McLaughlin: Fig. 3 teaches the general method of operation of the UWB receiver and para. [0069-0070] teach wherein a preamble of UWB packet is encoded with a spreading code of various length.).
Park in combination with Golsch to include the teachings of McLaughlin in order to accommodate the desired operating characteristics of the UWB system by varying the number of phases and the operating rates of a poly-phase correlator to encode the preamble of the packet with a spreading code (see, McLaughlin: para. [0069-0070]). 

Regarding claim 14:
	Claim 14 is directed towards a method that follows the same steps described in claim 6. As such, claim 14 is rejected under similar rationale to claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Golsch further in view of McLaughlin further in view of Miettinen et al. (US 2012/0009875 A1, hereinafter Miettinen).

Regarding claim 7:
	As discussed above, Park in view of Golsch and McLaughlin teaches all limitations in claim 6.
Park in view of Golsch and McLaughlin does not explicitly teach wherein the at least one processor is further configured to cause the wireless 
In the same field of endeavor, Miettinen teaches wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the second radio, code information regarding the spreading code (see, Miettinen: Fig. 2A and para. [0047] teach wherein a spreading code resource is received by the receiver apparatus 204 over the Bluetooth radio communication link (i.e., the second radio).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in combination with Golsch and McLaughlin to include the teachings of Miettinen in order to identify the source device (e.g., the heart rate transmitter 202) in an initial pairing using a short communication link such as Bluetooth (see, Miettinen: para. [0047]). 

Regarding claim 15:
	Claim 15 is directed towards a method that follows the same steps described in claim 7. As such, claim 15 is rejected under similar rationale to claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Golsch further in view of Jalali et al. (US 2014/0253388 A1, hereinafter Jalali).

Regarding claim 8:
	As discussed above, Park in view of Golsch teaches all limitations in claim 1.
	Park in view of Golsch does not explicitly teach wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the second radio, timing information indicating when packets having the first configuration will be transmitted; and listen for the packets having the first configuration at one or more times based on the timing information, wherein the first radio is disabled at other times.
	In the same field of endeavor, Jalali teaches wherein the at least one processor is further configured to cause the wireless communication device to: receive, via the second radio, timing information indicating when packets having the first configuration will be transmitted (see, Jalali: para. [0088] teaches wherein the packet carrying the timestamp information (i.e., timing information portion) may be sent on a spectrum and air interface (i.e., the second radio) that is different from UWB (i.e., the first radio).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in combination with Golsch to include the teachings of Jalali in order to overcome poor link budget for UWB (i.e., the first radio) because of lower transmit power limit (see, Jalali: para. [0088]). 
Golsch further teaches wherein the at least one processor is further configured to cause the wireless communication device to: listen for the packets having the first configuration at one or more times based on the timing information, wherein the first radio is disabled at other times (see, Golsch: para. [0182-0182] teach wherein all of the IR UWB radios can be time synchronized and Time Difference of Arrival is used, such that the portable device 210 being tracked can listen and transmit its ranging pulse in synchronization with a known connection event in order to achieve significant power consumption savings by narrowing the use of IR UWB.).  

Regarding claim 16:
	Claim 16 is directed towards a method that follows the same steps described in claim 8. As such, claim 16 is rejected under similar rationale to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471